Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  145222 & (70)                                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  MICHAEL McGEE,
           Plaintiff,
                                                                    SC: 145222
  v                                                                 CoA: 296452
                                                                    Macomb CC: 08-2139-NO
  THE CITY OF WARREN, a Municipal
  Corporation, MAJOR CEMENT COMPANY,
  INC., TONY ANTHONY, INC., and ANDERSON,
  ECKSTEIN & WESTRICK, INC.,
               Defendants,
  and
  CITY OF WARREN,
               Defendant/Cross-Plaintiff-Appellant,
  v
  TONY ANTHONY, INC.,
             Defendant/Cross-Defendant-Appellee.
  __________________________________________

         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2012                   _________________________________________
                                                                               Clerk